          Case 3:18-cv-07818-JD Document 133 Filed 07/29/19 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF CALIFORNIA
                                          Civil Minutes


 Date: July 25, 2019                                                  Judge: Hon. James Donato

 Time: 33 Minutes

 Related Actions:
 C-18-01587-JD Emami v. Nielsen et al
 C-18-07818-JD Pars Equality Center et al v. Pompeo et al

 Attorney(s) for Plaintiff(s):    Sirine Shebaya/John A. Freedman/Max Wolson/
                                  Esther Sung/Shabnam Lotfi/Veronica Sustic/Nimra H. Azmi/
                                  Babak Yousefzadeh
 Attorney(s) for Defendant(s):    August Flentje/David Kim

 Deputy Clerk: Lisa R. Clark                                          Court Reporter: Belle Ball

                                        PROCEEDINGS

Discovery Hearing – Held
Motions to Dismiss – Not held
Status Conference – Held

                                     NOTES AND ORDERS

The Court takes defendants’ motions to dismiss under submission and will issue an order. Dkt.
No. 98 (Emami); Dkt. No. 120 (Pars).

The Emami and Pars plaintiffs are directed to file by August 1, 2019, a joint statement outlining
their positions on consolidation. Any opposition to consolidation must be supported by a
specific explanation of why it should not be done.

An omnibus discovery hearing is set for September 12, 2019, at 2:00 p.m. The parties are
directed to meet and confer prior to that date in person unless that would require cross-country
travel, and file a joint statement by September 5, 2019, at the latest. The statement should
address:

   1. What has been produced, what plaintiffs believe is missing, and for any additional
      discovery plaintiffs seek, why they believe they are entitled to such discovery; and
   2. For the State Department’s 6/6/2019 statistical report to Congress, what discovery
      plaintiffs wish to have to test the report.
